             Case 3:20-cv-01599-MPS Document 1 Filed 10/21/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                     COMPLAINT FORM



 RENARD C ROBINSON                                                  OCT 212020 PMl:35
                                                                 FILED - USDC - BPT - CT


Full name(s) of Plaintiff( s)
(Do not use et al.)

                                                                20-cv-01599 - MPS
                                                   Case No.
        v.                                                    - - - - - by the
                                                              (To be supplied - -- -
                                                                                 Court)

CAPITAL ONE BANK USA NA




Full names of Defenda nt(s)
(Do not use et al.)



1.   RENARD ROBINSON                    A_. PA~!IE S      Connecticut
                                          1s a c1t1zen of
               (Plaintiff )
                                                          - - - -- -         - - - - who
                                                                   (State)
presentl y resides at 817 Naugatuck Ave Milford CT, 06461
                             (mailing address )


      "' d t CAPITAL ONE BANK USA NA
2 . De,en                                          .    ·t· f Virginia
          an -
                -- - -- - - - -- - 1s a c1 1zen o - - - - --                         - --
             (name of first defenda nt)                              (State)
whose address is15000 Capital One Dr Richmond , VA23238
          Case 3:20-cv-01599-MPS Document 1 Filed 10/21/20 Page 2 of 6



3. Defendant
               - - - - - - - - - - - - is a citizen of - -(State)
               (name of second defendant)
                                                            -- - - - -

whose address is
                   - - - - - - - - - - - - -- - - -- - - - - - -

(If more space is needed to furnish the above information for additional defendants,
continue on a blank sheet which you should label "A. PARTIES." Be sure to include
each defendant's identity and complete address.)


                                      B. JURISDICTION
 The jurisdiction of this court is invoked pursuant to: (list statute(s))
FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C § 1692 ("FDCPA")

TELEPHONE CONSUMER PROTECTION ACT 47 U.S.C § 277 ("TCPA")




                                C. NATURE OF THE CASE

BRIEFLY state the background of your case.
 NOW Plaintiff brings this action for damages pursuant to FAIR DEBT COLLECTION
 PRACTICES ACT "FDCPA" under 15 U.S.C § 1692 & TELEPHONE CONSUMER
 PROTECTION ACT "TCPA" under 47 U.S.C § 277 for Defedant CAPITAL ONE BANK
 USA NA violations of both.
 Defendant CAPITAL ONE BANK USA NA has been reporting inaccurate and incomplete
 information regaurding Plaintifffs account to the big 3 credit reporting agencies:
 TransUnion, Equifax, and Expreian, for 12 months. Each of the aformentioned credit
 reporting agencies, are "Consumer Reporting Agencies" as defined in 15 U.S.C
 §1681 (f). Upon information and beleif, each of the aformentioned agencies dispurse
 consumer reports to third parties. Therfore, Defendnt CAPITAL ONE BANK USA NA has
 through these agencies, Furnished inaccurate representations to all of Plantiff's potential
 lenders on multiple occasions.
 As a result of Defendant CAPITAL ONE BANK USA NA's conduct, actons and/or
 inactions, Plaintiff sufferd damage by loss of time and monies due to plaintiffs attemps to
 correct the inaccurate information; loss of credit; loss of the the ablity to purchase and
 benifit from credit; increased intrest rates; and the mental and emotional pain, distress,
 anguish, anxiety, anger, worry, fear, humiliation, embarrassment, and frustration of credit
 denials and excessive phone calls.




                                               2
           Case 3:20-cv-01599-MPS Document 1 Filed 10/21/20 Page 3 of 6



                                       D. CAUSE OF ACTION

I allege that the following of my constitutional rights, privileges, or immunities or my
rights under a federal statute have been violated and that the following facts form the
basis of my allegations: (If more space is needed to explain any allegation or to list
additional supporting facts, continue on a blank sheet which you should label "D.
CAUSE OF ACTION.")
    . I    FAIR DEBT COLLECTION ACT U.S.C §1692d § 806 "HARASSMENT OR ABUSE"
Cl aim:
(5) "Causing a telephone to ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called number."


Supporting Facts: (Include all facts you consider important, including names of persons
involved, places, and dates. Describe exactly how each defendant is involved. State
the facts clearly in your own words without citing legal authority or argument.)
VIOLATION of §806 (5):
Defendant, CAPITAL ONE BANK USA NA, without permission used Telephone
services to call Plantiff's personal phone Repeatedly, casuing it to ring up to twice a
day at times for months. Just over 1 month of 31 calls from (1-(800)- 955-6600) are
attactched as exhibit. Only one month of calls were left as voice messaging and able
to be documented due to Plaintiff's lnbox being full caused by defendant's excessive
calling. Despite only one month of documented voice messages, these calls have
gone on repeatedly untill early 2020 Covid-19. The calls have resulted in the Plantiff
having extream distress/anxiety when hearing the phone ring.




Claim II: FAIR DEBT COLLECTION ACT U.S.C §1692e § 807 "False or Misleading Representations'

(A) " The Character, amount, or legal status of any debt"

(10) "The use of any false representation or deceptive means to collect or attempt to collect any debt..


Supporting Facts:



                                                     3
          Case 3:20-cv-01599-MPS Document 1 Filed 10/21/20 Page 4 of 6



      VIOLATION of §807 (A) :
     (*Refer to Credit Profile Exhibit 5*)
     Defendant CAPITAL ONE BANK USA NA, is Reporting incomplete and
     incorrect information to the 3 major Credit Reporting Agencies. The Defendant's
     report has multiple missing details such as highest ballance & Monthly
     payment. Defendant's report also claims the past due amount is $1 ,301 when
     Plaintiff's credit limit was $1,000 originally. When disputed 10/16/19 the highest
     balance recorded was acutally stated $1,277.00, After this account was closed
     on 10/8/19. (*refer to Exhibit 6 DISPUTE results*)
     VIOLATION of §807 (10) :
     Defendant Closed the account on 10/8/19; the current account and payment
     status is Closed/Charged off, yet the Defendent is still intentionally reporting
     negative for the past 12 months the INCORRECT past due amount of $1,301
     which is a 130% usage rate that critically damages Plaintiff's credit profile.




                            E. REQUEST FOR RELIEF
       WHEREFORE, plaintiff demands: (state the relief you seek)
The Defendant CAPITAL ONE BANK USA NA to immediatly and actually, close, cancel
and forgive any and all debts agaist the plaintiff being reported to Credit Reporting
ageices. The defamation, conduct and actions/inactions of CAPITAL ONE BANK USA NA
were willful, deliberate, intentional, and/or with reckless disregaurd for the intrests and
rights of Plaintiff such as to justify that this court award Statutory, Actual and punitive
damages against the Defendant CAPITAL ONE BANK USA NA to Plaintiff RENARD
ROBINSON; Award Plaintiff the cost of this action pursuant to "FDCPA" 15 U.S.C §1692
§813 "Civil Liabilty" (2) (A) per violaition, per months of violations & TCPA 47 U.S.C. §
227 (3) "Private right of action" (B); and grant all such additional relief the court deems
appropriate.




                                   F. JURY DEMAND


Do you wish to have a jury trial? Yes .t         No
      Case 3:20-cv-01599-MPS Document 1 Filed 10/21/20 Page 5 of 6




                           D. CAUSE OF ACTION
Claim 3:
"FAIR DEBT COLLECTION PRACTICES ACT" 15 U.S.C 1692f
§808. UNFAIR PRACTICES
VIOLATION§ 808 (1) :
"The collection of any amount (including any interest, fee, charge, or
expense incidental to the principal obligation) unless such amount is
expressly authorized by the agreement creating the debt or permitted by
law."

Defendant Claims the past due balance is $1,301 when Plaintiffs original
principal obligation was for a $1,000 line of credit. Meanwhile (refer to
Exhibit 6 dispute results) the highest balance stated at the time of the
account being closed on 10/8/19 was verified by defendant CAPITAL ONE
BANK USA NA to Experian credit reporting agency to be $1,277 on
10/16/19. Therefore the Defendant is in violation for trying to collect
incidental fees to the principal obligation, after the account's been closed
to get to a number of $1,301.

Claim 4:
"TELEPHONE CONSUMER PROTECTION ACT" 47 U.S.C § 277
VIOLATION§    277 (1) (A):

(l)"PROHIBITIONS .-It shall be unlawful for any person within the United
States, or any person outside the United States if the recipient is within the
United States-"

(A)"To make any call (other than a call made for emergency purposes or
made with the prior express consent of the called party) using any
automatic telephone dialing system or an artificial or prerecorded voice- "

Defendant, CAPITAL ONE BANK USA NA has made an excessive amount of
calls including but not limited to, 31 documented calls and prerecorded
voice messages. Defendant called on a daily basis, with intent to annoy &
harass, (refer to phone call exhibits 1-4) despite the fact that Plaintiff is
registered on the FEDERAL TRADE COMMISONS national do not call list and
has been since April 05, 2019. (see exhibit 7 for do not call list registry)
            Case 3:20-cv-01599-MPS Document 1 Filed 10/21/20 Page 6 of 6




Original signature of attorney (if any)           Plaintiff's Original Signature
                                                  RENARD ROBINSON

Printed Name                                      Printed Name
                                                  817 Naugatuck Ave Milford, CT 06461

                                                  1-(203)-913-1447


(   )                                             (   )
Attorney's full address and telephone             Plaintiff's full address and telephone
                                                  RENARDCROBINSON@YAHOO.COM

Email address if available                        Email address if available




                DECLARATION UNDER PENAL TY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at      Ul1'ftord  ,  CI               on _ ~ /0 -2-
                                                        ____0_-_z_ o___
                    (location)

                                                           «~
                                                    (date) .---;:;=J--..._


                                                  Plaintiff's Original Signature




(Rev.3/29/16)




                                            5
